This opinion was filed for record
                                            at fJ, 0(i(),ft. onf.UJ lf£1 2Jlll
                                           (jfA-ok;;Ci          ~
                                                 SUSAN L. CARLSON
                                                   SUPREME COURT CLERK




     IN THE SUPREME COURT OF THE STATE OF WASHINGTON


STATE OF WASHINGTON,                                   NO. 91615-2
                                                       ENBANC
                   Respondent,
            ·'V.
ARLENE'S FLOWERS, INC., d/b/a
ARLENE'S FLOWERS AND GIFTS, and                        Filed - -FEB 1 6 2017
                                                                 -----
BARRONELLE STUTZMAN,

                   Appellants.


ROBERT INGERSOLL and CURT FREED,

                   Respondents,
         v.
ARLENE'S FLOWERS, INC., d/b/a
ARLENE'S FLOWERS AND GIFTS, and
BARRONELLE STUTZMAN,

                   Appellants.



      GORDON McCLOUD, J.-The State of Washington bars discrimination in

"public ... accommodation[s]" on the basis of"sexual orientation." RCW 49.60.215
No. 91615-2



(Washington Law Against Discrimination (WLAD)). Barronelle Stutzman owns

and operates a place of public accommodation in our state: Arlene's Flowers Inc.

Stutzman and her public business, Arlene's Flowers and Gifts, refused to sell

wedding flowers to Robert Ingersoll because his betrothed, Curt Freed, is a man.

The State and the couple sued, each alleging violations of the WLAD and the

Consumer Protection Act (CPA), ch. 19.86 RCW.             Stutzman defended on the

grounds that the WLAD and CPA do not apply to her conduct and that, if they do,

those statutes violate her state and federal constitutional rights to free speech, free

exercise, and free association.

      The Benton County Superior Court granted summary judgment to the State

and the couple, rejecting all of Stutzman's claims. We granted review and now

affirm.

                                       FACTS

      In 2004, Ingersoll and Freed began a committed, romantic relationship. In

2012, our state legislature passed Engrossed Substitute Senate Bill 6239, which

recognized equal civil marriage rights for same-sex couples. LAWS OF 2012, ch. 3,

§ 1. Freed proposed marriage to Ingersoll that same year. The two intended to marry

on their ninth anniversary, in September 2013, and were "excited about organizing

[their] wedding." Clerk's Papers (CP) at 350. Their plans included inviting "[a]


                                           2
No. 91615-2



hundred plus" guests to celebrate with them at Bella Fiori Gardens, complete with a

dinner or reception, a photographer, a caterer, a wedding cake, and flowers. Id. at

1775-77.

      By the time he and Freed became engaged, Ingersoll had been a customer at

Arlene's Flowers for at least nine years, purchasing numerous floral arrangements

from Stutzman and spending an estimated several thousand dollars at her shop.

Stutzman is the owner and president of Arlene's Flowers.             She employs

approximately 10 people, depending on the season, including three floral designers,

one of whom is herself. Stutzman knew that Ingersoll is gay and that he had been in

a relationship with Freed for several years. The two men considered Arlene's

Flowers to be "[their] florist." Id. at 350.

      Stutzman is an active member of the Southern Baptist church.             It is

uncontested that her sincerely held religious beliefs include a belief that marriage

can exist only between one man and one woman.

      On February 28, 2013, Ingersoll went to Arlene's Flowers on his way home

from work, hoping to talk to Stutzman about purchasing flowers for his upcoming

wedding. Ingersoll told an Arlene's Flowers employee that he was engaged to marry

Freed and that they wanted Arlene's Flowers to provide the flowers for their

wedding. The employee informed Ingersoll that Stutzman was not at the shop and


                                               3
No. 91615-2



that he would need to speak directly with her. The next day, Ingersoll returned to

speak with Ms. Stutzman. At that time, Stutzman told Ingersoll that she would be

unable to do the flowers for his wedding because of her religious beliefs, specifically,

because of"her relationship with Jesus Christ." Id. at 155, 351, 1741-42, 1744-45,

1763. Ingersoll did not have a chance to specify what kind of flowers or floral

arrangements he was seeking before Stutzman told him that she would not serve

him. They also did not discuss whether Stutzman would be asked to bring the

arrangements to the wedding location or whether the flowers would be picked up

from her shop.

       Stutzman asserts that she gave Ingersoll the name of other florists who might

be willing to serve him, and that the two hugged before Ingersoll left her store.

Ingersoll maintains that he walked away from that conversation "feeling very hurt

and upset emotionally." Id. at 1743.

       Early the next morning, after a sleepless night, Freed posted a status update

on his personal Facebook feed regarding Stutzman's refusal to sell him wedding

flowers. The update observed, without specifically naming Arlene's Flowers, that

the couple's "favorite Richland Lee Boulevard flower shop" had declined to provide

flowers for their wedding on religious grounds, and noted that Freed felt "so deeply

offended that apparently our business is no longer good business," because "[his]


                                           4
No. 91615-2



loved one [did not fit] within their personal beliefs." Id. at 1262. This message was

apparently widely circulated, though Ingersoll testified that their Facebook settings

were such that the message was "only intended for our friends and family." Id. at

1760, 1785. Eventually, the story drew the attention of numerous media outlets.

      As a result of the "emotional toll" Stutzman's refusal took on Freed and

Ingersoll, they "lost enthusiasm for a large ceremony" as initially imagined. Id. at

1490. In fact, the two "stopped planning for a wedding in September 2013 because

[they] feared being denied service by other wedding vendors." I d. at 351. The

couple also feared that in light of increasing public attention-some of which caused

them to be concerned for their own safety-as well as then-ongoing litigation, a

larger wedding might require a security presence or attract protesters, such as the

Westboro Baptist group.     So they were married on July 21, 2013, in a modest

ceremony at their home. There were 11 people in attendance. For the occasion,

Freed and Ingersoll purchased one bouquet of flowers from a different florist and

boutonnieres from their friend. When word of this story got out in the media, a

handful of florists offered to provide their wedding flowers free of charge.

      Stutzman also received a great deal of attention from the publicity surrounding

this case, including threats to her business and other unkind messages.




                                          5
No. 91615-2



      Prior to Ingersoll's request, Arlene's Flowers had never had a request to

provide flowers for a same-sex wedding, and the only time Stutzman has ever

refused to serve a customer is when Ingersoll and Freed asked her to provide flowers

for their wedding. The decision not to serve Ingersoll was made strictly by Stutzman

and her husband. After Ingersoll's and Freed's request, Stutzman developed an

"unwritten policy" for Arlene's Flowers that they "don't take same sex marriages."

Id. at 120. Stutzman states that the only reason for this policy is her conviction that

"biblically marriage is between a man and a woman." Id. at 120-21. Aside from

Ingersoll and Freed, she has served gay and lesbian customers in the past for other,

non-wedding-related flower orders.

      Stutzman maintains that she would not sell Ingersoll any arranged flowers for

his wedding, even if he were asking her only to replicate a prearranged bouquet from

a picture book of sample arrangements. She believes that participating, or allowing

any employee of her store to participate, in a same-sex wedding by providing custom

floral arrangements and related customer service is tantamount to endorsing

marriage equality for same-sex couples. She draws a distinction between creating

floral arrangements--even those designed by someone else-and selling bulk

flowers and "raw materials," which she would be happy to do for Ingersoll and

Freed. I d. at 546-4 7. Stutzman believes that to create floral arrangements is to use


                                           6
No. 91615-2



her "imagination and artistic skill to intimately participate in a same-sex wedding

ceremony." Id. at 547. However, Stutzman aclmowledged that selling flowers for

an atheistic or Muslim wedding would not be tantamount to endorsing those systems

of belief.

       By Stutzman's best estimate, approximately three percent of her business

comes from weddings. Stutzman is not currently providing any wedding floral

services (other than for members of her immediate family) during the pendency of

this case.

                             PROCEDURAL HISTORY

       After the State became aware of Stutzman's refusal to sell flowers to Ingersoll

and Freed, the Attorney General's Office sent Stutzman a letter. It sought her

agreement to stop discriminating against customers on the basis of their sexual

orientation and noted that doing so would prevent further formal action or costs

against her. The letter asked her to sign an "Assurance of Discontinuance," which

stated that she would no longer discriminate in the provision of wedding floral

services. Stutzman refused to sign the letter.

       As a result, the State filed a complaint for injunctive and other relief under the

CPA and WLAD against both Stutzman and Arlene's Flowers, in Benton County

Superior Court on April 9, 2013. Stutzman filed an answer on May 16, 2013,


                                            7
No. 91615-2



asserting, among other defenses, that her refusal to furnish Ingersoll with wedding

services was protected by the state and federal constitutions' free exercise, free

speech, and freedom of association guaranties. Ingersoll and Freed filed a private

lawsuit against Arlene's Flowers and Stutzman on April 18, 2013, which the trial

court consolidated with the State's case on July 24, 2013. The parties filed various

cross motions for summary judgment. The trial court ultimately entered judgment

for the plaintiffs in both cases, awarding permanent injunctive relief, as well as

monetary damages for Ingersoll and Freed to cover actual damages, attorneys' fees,

and costs, and finding Stutzman personally liable.

      When it granted the plaintiffs' motions for summary judgment, the trial court

made seven rulings that are at issue in this appeal. First, it issued two purely

statutory rulings: ( 1) that Stutzman violated the WLAD' s public accommodations

provision (RCW 49.60.215(1)) and the CPA (see RCW 19.86.020 and RCW

49.60.030) by refusing to sell floral services for same-sex weddings and (2) that both

Stutzman (personally) and Arlene's Flowers (the corporate defendant) were liable

for these violations. CP at 2566-600. Next, the court made five constitutional

rulings. It concluded that the application of the WLAD's public accommodations

provision to Stutzman in this case ( 1) did not violate Stutzman's right to free speech

under the First Amendment to the United States Constitution or article I, section 5


                                           8
No. 91615-2



of the Washington Constitution, (2) did not violate Stutzman's right to religious free

exercise under the First Amendment, (3) did not violate her right to free association

under the First Amendment, (4) did not violate First Amendment protections under

the hybrid rights doctrine, and (5) did not violate Stutzman's right to religious free

exercise under article I, section 11 of the Washington Constitution. !d. at 2601-60.

      Stutzman appealed directly to this court, assigning error to all seven of those

rulings. We granted direct review. Order, Ingersoll v. Arlene Js Flowers, No. 91615-

2 (Wash. Mar. 2, 2016). With respect to most of the claims, Stutzman and Arlene's

Flowers make identical arguments-in other words, Stutzman asserts that both she

and her corporation enjoy identical rights of free speech, free exercise, and free

association. It is only with respect to the CPA claim that Stutzman asserts a separate

defense: she argues that even if Arlene's Flowers is liable for the CPA violation, she

cannot be personally liable for a violation of that statute.

                                     ANALYSIS

      As noted above, this case presents both statutory and constitutional questions.

Both are reviewed de novo. Williams v. Tilaye, 174 Wash. 2d 57, 61, 272 P.3d 235

(2012) ("[s]tatutory interpretation is a question of law reviewed de novo" (citing

State v. Wentz, 149 Wash. 2d 342, 346, 68 P.3d 282 (2003))); Hale v. Wellpinit Sch.

Dist. No. 49, 165 Wash. 2d 494, 503, 198 P.3d 1021 (2009) (appellate court "review[s]


                                            9
No. 91615-2



all constitutional challenges de novo" (citing State v. Jones, 159 Wash. 2d 231, 237,

149 P.3d 636 (2006))).

      I.      Stutzman's Refusal To Provide Custom Floral Arrangements for a
              Same-Sex Wedding Violated the WLAD's Prohibition on
              Discrimination in Public Accommodations, RCW 49.60.215

      Stutzman's first statutory argument implicates the WLAD, chapter 49.60

RCW. The trial court ruled that Stutzman violated RCW 49.60.215, which prohibits

discrimination in the realm of public accommodations. That statute provides:

      (1)     It shall be an unfair practice for any person or the person's agent
      or employee to commit an act which directly or indirectly results in any
      distinction, restriction, or discrimination, or the requiring of any person
      to pay a larger sum than the uniform rates charged other persons, or the
      refusing or withholding from any person the admission, patronage,
      custom, presence, frequenting, dwelling, staying, or lodging in any
      place of public resort, accommodation, assemblage, or amusement,
      except for conditions and limitations established by law and applicable
      to all persons, regardless of ... sexual orientation ....

RCW 49.60.215. The protected class status of "sexual orientation" was added to

this provision in 2006. LAws OF 2006, ch. 4, § 13.

      The WLAD defines places of public accommodation to include places

maintained "for the sale of goods, merchandise, services, or personal property, or

for the rendering of personal services . . . . "     RCW 49.60.040(2).        Protected

individuals are guaranteed "[t]he right to the full enjoyment of any of the

accommodations, advantages, facilities, or privileges" of such places.              RCW

                                          10
No. 91615-2



49.60.030(1)(b). Additionally, the WLAD states that "[t]he right to be free from

discrimination because of . .. sexual orientation ... is recognized as and declared to

be a civil right," RCW 49.60.030(1) (emphasis added).          The WLAD prohibits

discrimination on the different basis of "marital status" in the employment context,

but not in the context of public accommodations. Compare RCW 49.60.180 (listing

"marital status" as a protected class in section governing unfair practices of

employers) with RCW 49.60.215 (omitting marital status from analogous public

accommodations statute).

      RCW 49.60.030(2) authorizes private plaintiffs to bring suit for violations of

the WLAD. To make out a prima facie case under the WLAD for discrimination in

the public accommodations context, the plaintiff must establish four elements: (1)

that the plaintiff is a member of a protected class, RCW 49.60.030(1); (2) that the

defendant is a place of public accommodation, RCW 49.60.215; (3) that the

defendant discriminated against the plaintiff, whether directly or indirectly, id.; and

(4) that the discrimination occurred "because of' the plaintiffs status or, in other

words, that the protected status was a substantial factor causing the discrimination,

RCW 49.60.030. See also Fell v. Spokane Transit Auth., 128 Wash. 2d 618, 637, 911

P .2d 1319 ( 1996) (setting forth elements of prima facie case for disability

discrimination under RCW 49.60.215).


                                          11
No. 91615-2



       Stutzman contests only the last element: she contends that she did not

discriminate against Ingersoll "because of' his protected class status under the

WLAD. See Br. of Appellants at 19-21. 1 She offers three arguments in support of

this interpretation of the statute.

       First, Stutzman argues that if she discriminated against Ingersoll, it was on the

basis of his "marital status," not his "sexual orientation." Br. of Appellants at 19-

21.   Second, she argues that the legislature could not have intended the 2006

amendments to protect people seeking same-sex wedding services since same-sex

marriages were "illegal" in Washington in 2006. Id. at 15-17. She points out that

when the legislature amended the public accommodations provisions of the WLAD

in 2006, it also added language stating that the chapter "shall not be construed to

endorse any specific belief, practice, behavior, or orientation," and affirming that the

addition "shall not be constnled to modify or supersede state law relating to

marriage." Id. at 17-18, 15 (quoting LAWS        OF 2006,   ch. 4, § 2 (codified at RCW

49.60.020)). Third, Stutzman argues that because the WLAD protects both sexual



       1
         No one disputes that Ingersoll and Freed are gay men who sought to marry in
recognition of their nearly nine-year committed relationship. And Stutzman admits that
she is the "sole owner and operator of Arlene's Flowers, Inc.," CP at 535, which is "a
Washington for-profit corporation engaged in the sale of goods and services, including
flowers for weddings," to the public. Id. at 2, 7-8. Furthermore, Stutzman confirms that
she declined to do the flowers for Ingersoll's wedding because of her religious convictions.

                                            12
No. 91615-2



orientation and religion, it requires that courts balance those rights when they

conflict. 2 These arguments fail.

              A. By refusing to provide services for a same-sex wedding, Stutzman
                 discriminated on the basis of "sexual orientation" under the WLAD

      Stutzman argues that the WLAD distinguishes between discrimination on the

basis of "sexual orientation"-which the statute prohibits-and discrimination

against those who marry members of the same sex. But numerous courts-including

our own-have rejected this kind of status/conduct distinction in cases involving

statutory and constitutional claims of discrimination. E.g., Hegwine v. Longview

Fibre Co.) Inc., 162 Wash. 2d 340, 349, 172 P.3d 688 (2007) ("under the plain language

of the WLAD and its interpretative regulations, pregnancy related employment

discrimination claims are matters of sex discrimination"); Elane Photography) LLC

v. Willock, 2013-NMSC-040, 309 P.3d 53 (2013) (rejecting argument identical to

Stutzman's, in context ofNew Mexico's Human Rights Act (NMHRA), N.M. STAT.

ANN.§§ 28-1-1 to 28-1-13) 3 ; Christian Legal Soc)y Chapter ofUniv. ofCal. v.


       2
          Stutzman also argues that by compelling her to furnish flowers for a same-sex
marriage ceremony, the State "endorses" same-sex marriages and also requires her to
"endorse" them. Br. of Appellants at 18. She claims that this conflicts with the WLAD
provision stating that "[t]his chapter shall not be construed to endorse any specific belief,
practice, behavior, or orientation." RCW 49.60.020. But Stutzman cites no legal authority
for this interpretation of the term "endorse" in the WLAD.

       3
       In Elane Photography, the New Mexico Supreme Court addressed the question of
whether a wedding photographer discriminated against a lesbian couple on the basis of
                                             13
No. 91615-2



Martinez, 561 U.S. 661,672,688, 130 S. Ct. 2971, 177 L. Ed. 2d 838 (2010) (student

organization was discriminating based on sexual orientation, not belief or conduct,

when it excluded from membership any person who engaged in "'unrepentant

homosexual conduct"'; thus, University's antidiscrimination policy did not violate

First Amendment protections); see also Lawrence v. Texas, 539 U.S. 558, 575, 123
S. Ct. 24 72, 156 L. Ed. 2d 508 (2003) (by criminalizing conduct typically undertaken

by gay people, a state discriminates against gay people in violation of protections

under the Fourteenth Amendment to the federal constitution); Romer v. Evans, 517
U.S. 620, 641, 116 S. Ct. 1620, 134 L. Ed. 2d 855 (1996) (Scalia, J., dissenting)

("'After all, there can hardly be more palpable discrimination against a class than

making the conduct that defines the class criminal.'" (quoting Padula v. Webster,



their sexual orientation by refusing to photograph their wedding under a state public
accommodations law similar to Washington's WLAD. 309 P.3d 53. The proprietor of
Elane Photography argued, much like Stutzman here, that she was not discriminating
against Willock and her fiancee based on their sexual orientation, but rather was choosing
not to "endorse" same-sex marriage by photographing one in conflict with her religious
beliefs. !d. at 61. The court rejected Elane Photography's attempt to distinguish status
from conduct, finding that "[t]o allow discrimination based on conduct so closely
correlated with sexual orientation would severely undermine the purpose of the NMHRA."
!d. Elane Photography was represented on appeal by the same organization-Alliance
Defending Freedom-that represents Stutzman before this court. !d. at 58; see also Mullins
v. Masterpiece Cakeshop, Inc., 2015 COA 115, ~~ 1-2, 370 P.3d 272 (2015) (holding that
baker's refusal to make wedding cake for same-sex marriage violated public
accommodations provision of state Anti-Discrimination Act (Co. REV. STAT. §§ 24-34-
401 to 24-34-406) and rejecting free speech and free exercise defenses), cert. denied, No.
 15SC738 (Colo. Apr. 25, 2016).

                                            14
No. 91615-2



261 U.S. App. D.C. 365, 371, 822 F.2d 97 (1987))); Bray v. Alexandria Women's

Health Clinic, 506 U.S. 263, 270, 113 S. Ct. 753, 122 L. Ed. 2d 34 (1993)

(summarizing that some conduct is so linked to a particular group of people that

targeting it can readily be interpreted as an attempt to disfavor that group by stating

that "[a] tax on wearing yarmulkes is a tax on Jews"); 4 Bob Jones Univ. v. United

States, 461 U.S. 574,605, 103 S. Ct. 2017,76 L. Ed. 2d 157 (1983) ("discrimination

on the basis of racial affiliation and association is a form of racial discrimination"). 5

Finally, last year, the Supreme Court likened the denial of marriage equality to same-

sex couples itself to discrimination, noting that such denial "works a grave and


       4  Stutzman argues that Bray actually supports her position because the Bray Court
rejected the argument that a group's antiabortion protests outside clinics reflected an
'"invidiously discriminatory animus"' towards women in general. 506 U.S. at 269 (quoting
Griffin v. Breckenridge, 403 U.S. 88, 102, 91 S. Ct. 1790, 29 L. Ed. 2d 338 (1971)); Reply
Br. of Appellants at 39. This is related to her argument in the opening brief that because
she generally lacks animus towards gay people, and because her refusal to provide service
to Mr. Ingersoll was motivated by religious beliefs, she cannot be said to have
discriminated "because of' sexual orientation as required by the WLAD. See Br. of
Appellants at 19-21. From Bray, Stutzman concludes that her decision to decline Mr.
Ingersoll's "artistic commission" was acceptable because it was "reasonable" and she bore
"no underlying animus" towards gay people in general. Reply Br. of Appellants at 40.
However, Bray dealt with a question of statutory interpretation of 42 U.S.C. § 1985(3),
which has been interpreted to require a showing of animus. See Bray, 506 U.S. at 267-68;
Griffin, 403 U.S. at 102. In contrast, we have already addressed this question of an animus
requirement with regards to the WLAD and have held that it contains no such requirement
(see discussion below).

       5  See also Blackburn v. Dep't of Social & Health Servs., 186 Wash. 2d 250, 258-59,
37 5 P .3d 107 6 (20 16) (discrimination on basis of race occurs even where racially motivated
staffing decision might have been based on benign reason).

                                             15
No. 91615-2



continuing harm," and is a "disability on gays and lesbians [that] serves to disrespect

and subordinate them." Obergefell v. Hodges,_ U.S. _, 135 S. Ct. 2584, 2604,

2607-08, 192 L. Ed. 2d 609 (2015) (fundamental right to marry includes same-sex

couples and is protected by due process and equal protection clauses of Fourteenth

Amendment; abrogating the equal protection and due process holdings in Andersen

v. King County, 158 Wash. 2d 1, 30, 138 P.3d 963 (2006) (plurality opinion) to the

contrary). 6

       In accordance with this precedent, we reject Stutzman's proposed distinction

between status and conduct fundamentally linked to that status. This is consistent

with the language of the WLAD itself, which, as respondents observe, states that it

is to be construed liberally, RCW 49.60.020; that all people, regardless of sexual

orientation are to have ''full enjoyment of any of the accommodations, advantages,

facilities, or privileges" of any place of public accommodation, RCW 49.60.030

(emphasis added); and that all discriminatory acts, including any act "which directly

or indirectly results in any distinction, restriction, or discrimination" based on a




       6
         In response to the authority cited here, Stutzman cites two cases for the proposition
that other courts have drawn a distinction between conduct and status. See Reply Br. of
Appellants at 36-37. She draws our attention to two trial court decisions from Kentucky
and Virginia. ld.

                                             16
No. 91615-2



person's sexual orientation is an unfair practice in violation of the WLAD, RCW

49.60.215 (emphasis added).

              B. There is no same-sex wedding exception to the WLAD's public
                 accommodation provision, RCW 49.60.215

      For the reasons given in Section I.A above, the plain language of RCW

49.60.215 prohibits Stutzman's refusal to provide same-sex wedding services to

Ingersoll; such refusal constitutes discrimination on the basis of"sexual orientation,"

in violation ofRCW 49.60.215. The same analysis applies to her corporation.

      Stutzman asks us to read an implied same-sex wedding exception into this

statute. She argues that the legislature could not have intended to require equal

access to public accommodations for same-sex wedding services because when it

amended RCW 49.60.215 to prohibit sexual orientation discrimination, same-sex

marriage was "illegal" in Washington.

      We reject this argument for two reasons. First, the WLAD already contains

an express exemption to RCW 49.60.215 for "religious organization[s]" 7 that object

to providing public accommodations for same-sex weddings. LAWS OF 2012, ch. 3,


      7 This exemption does not extend to Arlene's Flowers, which does not meet the
WLAD' s definition of a "religious organization." I d. at § 1(7)(b) (defining "religious
organization" to include "entities whose principal purpose is the study, practice, or
advancement of religion," such as "churches, mosques, synagogues, temples," etc.).



                                           17
No. 91615-2



§ 1(5) ("[n]o religious organization is required to provide accommodations,

facilities, advantages, privileges, services, or goods related to the solemnization or

celebration of a marriage"). If the WLAD already excluded same-sex wedding

services from the public accommodations covered under RCW 49.60.215, this

exemption would be superfluous. We interpret statutes to avoid such superfluity

whenever possible. Rivardv. State, 168 Wn.2d 775,783,231 P.3d 186 (2010) (in

giving meaning to ambiguous statutory provisions, "we interpret a statute to give

effect to all language, so as to render no portion meaningless or superfluous").

      Second, for purposes of the analysis Stutzman would like us to adopt, same-

sex marriage has never been "illegal" in Washington. Stutzman cites our decision

in Waggoner v. Ace Hardware Corp., 134 Wash. 2d 748, 750, 953 P.2d 88 (1998),

which rejected a claim of marital status discrimination by two people terminated

from their jobs for cohabiting in contravention of their workplace antinepotism

policy. Waggoner argued that "cohabitation" fit within the meaning of the term

"marital status."    In examining this question of statutory interpretation, we

determined that the plain meaning of the word "marital"-that is, pertaining to "the

status of being married, separated, divorced, or widowed"-was sufficient to resolve

the question against petitioners. Id. at 753. We thus rejected Waggoner's argument

because "[ w]e presume legislative consistency when called upon to construe


                                          18
No. 91615-2



statutory enactments or new amendments to old ones" and our legislature had

criminalized cohabitation prior to protecting marital status under the WLAD. Id. at

754. Of significance here, we noted that cohabitation remained a crime for a full

three years after marital status was included as a protected status, and observed that

"[i]t would be most anomalous for the Legislature to criminalize and protect the

same conduct at the same time." !d. (emphasis added). Stutzman argues that we

should treat same-sex marriage the same way and hold that the legislature could not

possibly have intended to protect that practice when it protected sexual orientation

as a status.

       But Stutzman's reliance on Waggoner is misplaced. Washington's Defense

of Marriage Act did not criminalize same-sex marriage. Former RCW 9.79.120

(1973), repealed by LAWS OF 1975, 1st Ex. Sess., ch. 260, § 9A.92.010(211). Rather,

it codified, as a matter of state law, that the only legally recognized marriages in the

State of Washington were those between a man and a woman. See LAWS            OF   1998,

ch. 1, § 2 ("It is the intent of the legislature ... to establish public policy against

same-sex marriage in statutory law that clearly and definitively declares same-sex

marriages will not be recognized in Washington"). Former RCW 26.04.010 (1998)

enacted no criminal penalties for attempts by two individuals of the same sex to wed;

those individuals would simply not have had a valid "marriage" under Washington


                                           19
No. 91615-2



law. See LAWS OF 1998, ch. 1, § 3. Former RCW 9.79.120, on the other hand,

specified that cohabitation was "a gross misdemeanor." Waggoner, 134 Wash. 2d at

754 n.4. Our reasoning in Waggoner turned on the presence of a criminal statute

targeting the conduct at issue, which is absent here.

      We hold that there is no same-sex wedding exception to the WLAD's public

accommodations provisions.

              C. The WLAD contains no mandate to balance religious rights against
                 the rights of protected class members

      In her final statutory argument regarding the WLAD, Stutzman contends that

the superior court erred by failing to balance her right to religious free exercise

against Ingersoll's right to equal service. Stutzman argues that because the WLAD

also protects patrons of public accommodations from discrimination based on

"creed," RCW 49.60.030(1), and because this court has recognized that the WLAD

"sets forth a nonexclusive list of rights," Marquis v. City ofSpokane, 130 Wash. 2d 97,

107, 922 P.2d 43 (1996), the statute actually grants conflicting rights.      As a

consequence, she argues, courts should conduct a balancing inquiry "on a case-by-

case basis," Reply Br. of Appellants at 43. She cites Seattle Times Co. v. Ishikawa,




                                          20
No. 91615-2



97 Wash. 2d 30, 37-39, 640 P.2d 716 (1982), for the rule that this court uses balancing

tests to resolve claims of competing rights in other contexts. 8

       But Stutzman cites no authority for her contention that the WLAD protects

proprietors of public accommodations to the same extent as it protects their patrons,

nor for her contention that a balancing test should be adopted for the WLAD. And,

to the extent that Stutzman relies on Ishikawa, that case is inapposite: it dealt with

two competing rights-the right to a fair trial and the right to open courts-both of

which are constitutional, not statutory. 97 Wash. 2d at 37.

       When faced with a question of statutory interpretation, we "'must not add

words where the legislature has chosen not to include them."' Lake v. Woodcreek

Homeowners Ass 'n, 169 Wash. 2d 516, 526, 243 P .3d 1283 (20 10) (quoting Rest. Dev.,

Inc. v. Cananwill, Inc., 150 Wash. 2d 674, 682, 80 P.3d 598 (2003)).                     Here, the




       8 Although    Stutzman refers to the balancing test set forth in Ishikawa, that is not the
test that she applies in her briefing. Instead, Stutzman articulates a three-part balancing
inquiry that ( 1) prioritizes "[ r]ights of express constitutional magnitude ... over other rights
when they conflict," (2) evaluates whether infringement on the rights of the opposing party
are narrowly tailored to protect the rights of the claimant, and (3) weighs the benefits and
burdens on each party. Br. of Appellants at 23-24. In conducting this inquiry, Stutzman
concludes that her rights "should take precedence" here because they are of constitutional
magnitude, rather than derived from police power as are Ingersoll's; the exception for
weddings only (as opposed to refusal to serve the gay community for any purpose) is
narrowly tailored to protect her religious rights; and she is more significantly burdened in
that she is forced to choose between losing business or violating her religious beliefs,
whereas "Mr. Ingersoll and Mr. Freed are able to obtain custom floral designs for their
same-sex wedding from nearby florists." Id.
                                               21
No. 91615-2



legislature has provided no indication in the text of the WLAD that it intended to

import a fact-specific, case-by-case, constitutional balancing test into the statute.

Moreover, the plain terms of the WLAD's public accommodations provision-the

statute at issue here-protect patrons, not business owners. In other regulatory

contexts, this court and the United States Supreme Court have held that individuals

who engage in commerce necessarily accept some limitations on their conduct as a

result. See United States v. Lee, 455 U.S. 252, 261, 102 S. Ct. 1051, 71 L. Ed. 2d
127 (1982) (Stevens, J., concurring in judgment) (declining to extend Social Security

exemption to Amish employers on religious grounds because "[w]hen followers of

a particular sect enter into commercial activity as a matter of choice, the limits they

accept on their own conduct as a matter of conscience and faith are not to be

superimposed on the statutory schemes which are binding on others in that activity");

Backlund v. Bd. ofComm 'rs ofKing County Hasp. Dist. No.2, 106 Wash. 2d 632, 648,

724 P.2d 981 (1986) (rejecting religious grounds as valid basis for physician to

decline liability insurance because "[t]hose who enter into a profession as a matter

of choice, necessarily face regulation as to their own conduct"); In re Marriage of

Didier, 134 Wash. App. 490, 499, 140 P.3d 607 (2006).

      Because it is inconsistent with the WLAD' s plain terms and unsupported by

any precedent, we decline to adopt Stutzman's proposed balancing test. In sum,


                                          22
No. 91615-2



Stutzman's refusal to provide custom floral arrangements for a same-sex wedding

violated the WLAD's prohibition on discrimination in public accommodations. 9

       II.    Stutzman Fails To Show That the WLAD, as Applied in This Case,
              Violates Her State or Federal Constitutional Right to Free Speech

      As noted above, Stutzman raises five constitutional challenges to the WLAD

as applied to her. She is correct that if the State statute violated a constitutional right,

the constitutional right would certainly prevail. U.S. CONST. art. VI, cl. 2 (federal

constitutional supremacy); Davis v. Cox, 183 Wash. 2d 269, 294-95, 351 P.3d 862

(2015) (state constitutional provision prevails over state statute to the contrary). We

therefore analyze each of Stutzman's constitutional defenses carefully.

       The first of these defenses is a free speech challenge: Stutzman contends that

her floral arrangements are artistic expressions protected by the state and federal

constitutions and that the WLAD impermissibly compels her to speak in favor of

same-sex marnage.

              A. As applied to Stutzman in this case, the WLAD does not violate First
                 Amendment speech protections

       "Free speech is revered as the 'Constitution's most majestic guarantee,'

central to the preservation of all other rights." Pub. Disclosure Comm 'n v. 119 Vote


       9
        To the extent Stutzman argues that her religious free exercise rights supersede
Ingersoll's and Freed's statutory protections, we address that argument in the constitutional
analyses below.
                                             23
No. 91615-2



No! Comm., 135 Wash. 2d 618, 624, 957 P.2d 691 (1998) (plurality opinion) (quoting

Nelson v. McClatchy Newspapers, Inc., 131 Wash. 2d 523, 536,936 P.2d 1123 (1997)).

"The government may not prohibit the dissemination of ideas that it disfavors, nor

compel the endorsement of ideas that it approves." Knox v. Serv. Emps. Int'l Union,

LocallOOO, _U.S._, 132 S. Ct. 2277, 2288, 183 L. Ed. 2d 281 (2012). Indeed,

the First Amendment protects even hate speech, provided it is not "fighting words"

or a "'true threat."' Virginia v. Black, 538 U.S. 343, 359, 123 S. Ct. 1536, 155 L.

Ed. 2d 535 (2003) (quoting Watts v. United States, 394 U.S. 705, 708, 89 S. Ct. 1399,

22 L. Ed. 2d 664 (1969) (per curiam)).

      Stutzman argues that the WLAD, as applied to her in this case, violates First

Amendment protections against "compelled speech" because it forces her to endorse

same-sex marriage. Br. of Appellants at 24-31. To succeed in this argument, she

must first demonstrate that the conduct at issue here-her commercial sale of floral

wedding    arrangements-amounts to         "expression" protected by the First

Amendment. Clarkv. Cmty.for Creative Non-Violence, 468 U.S. 288,293 n.5, 104
S. Ct. 3065, 82 L. Ed. 2d 221 (1984) ("[I]t is the obligation ofthe person desiring to

engage in assertedly expressive conduct to demonstrate that the First Amendment

even applies. To hold otherwise would be to create a rule that all conduct is

presumptively expressive.")


                                         24
No. 91615-2



      She fails to meet this burden. The First Amendment's plain terms protect

"speech," not conduct. U.S. CONST. amend. I ("Congress shall make no law ...

abridging the freedom of speech."). But the line between speech and conduct in this

context is not always clear. Stutzman contends that her floral arrangements are

"speech" for purposes of First Amendment protections because they involve her

artistic decisions. Br. of Appellants at 24. Relying on the dictionary definition of

"art," as well as expert testimony regarding her creativity and expressive style, she

argues for a broad reading of protected speech that encompasses her "unique

expression," crafted in "petal, leaf, and loam." !d. at 25-26. Ingersoll and the State

counter that Stutzman's arrangements are simply one facet of conduct-selling

goods and services for weddings in the commercial marketplace-that does not

implicate First Amendment protections at all.

      We agree that the regulated activity at issue in this case-Stutzman's sale of

wedding floral arrangements-is not "speech" in a literal sense and is thus properly

characterized as conduct. But that does not end our inquiry. The Supreme Court

has protected conduct as speech if two conditions are met: "[(1)] [a]n intent to

convey a particularized message was present, and [(2)] in the surrounding

circumstances the likelihood was great that the message would be understood by

those who viewed it." Spence v. Washington, 418 U.S. 405,410-11,94 S. Ct. 2727,


                                          25
No. 91615-2



41 L. Ed. 2d 842 (1974) (per curiam). Recent cases have characterized this as an

inquiry into whether the conduct at issue was "inherently expressive." Rumsfeld v.

Forum for Acad. & Institutional Rights, Inc. (FAIR), 547 U.S. 47, 64, 126 S. Ct.
1297, 164 L. Ed. 2d 156 (2006).

      Stutzman's floral arrangements do not meet this definition. Certainly, she

argues that she intends to communicate a message through her floral arrangements.

But the major contest is over whether Stutzman's intended communications actually

communicated something to the public at large-whether her conduct was

"inherently expressive." Spence, 418 U.S. at 410-11; FAIR, 547 U.S. at 64. And

her actions in creating floral arrangements for wedding ceremonies do not satisfy

this standard.

      The leading case on the "inherently expressive" standard is FAIR.          The

plaintiffs in FAIR-an association of law schools and faculty members-challenged

the constitutionality of a law that required higher education institutions to provide

military recruiters on campus with access to facilities and students that was at least

equivalent to that of the most favorably treated nonmilitary recruiter. 547 U.S. at

52, 55. The FAIR Court ruled that the law schools' conduct in denying military

recruiters most-favorable-recruiter access to students was not protected by the First

Amendment because it was not "inherently expressive." Id. at 66. It explained that


                                         26
No. 91615-2



additional speech would be required for an outside observer to understand that the

schools' reason for denying military recruiters favorable access was to protest the

military's "Don't Ask, Don't Tell" policy. Id.

      Stutzman's refusal is analogous. The decision to either provide or refuse to

provide flowers for a wedding does not inherently express a message about that

wedding.    As Stutzman acknowledged at deposition, providing flowers for a

wedding between Muslims would not necessarily constitute an endorsement of

Islam, nor would providing flowers for an atheist couple endorse atheism. Stutzman

also testified that she has previously declined wedding business on "[m]ajor

holidays, when we don't have the staff or if they want particular flowers that we

can't get in the time frame they need." CP at 120. Accordingly, an outside observer

may be left to wonder whether a wedding was declined for one of at least three

reasons: a religious objection, insufficient staff, or insufficient stock.

       Stutzman argues that FAIR is inapposite and that we should instead apply

Hurley v. Irish-American Gay, Lesbian & Bisexual Group of Boston, 515 U.S. 557,

115 S. Ct. 2338, 132 L. Ed. 2d 487 (1995).                  Hurley held that a state

antidiscrimination law could not be applied so as to require a private parade to

include marchers displaying a gay pride message. Id. at 568. Stutzman claims

Hurley recognizes her First Amendment right "to exclude a message [she] did not


                                           27
No. 91615-2



like from the communication [she] chose to make." Reply Br. of Appellants at 11

(citing Hurley, 515 U.S. at 574). 10

      Hurley is similar to this case m one respect: it involved a public

accommodations law like the WLAD.II But the Massachusetts trial court had ruled



       IO Stutzman relies on Redgrave v. Boston Symphony Orchestra, 855 F.2d 888 (1st
Cir. 1988), in which the Boston Symphony (BSO) refused to perform with Vanessa
Red grave in light of her support of the Palestine Liberation Organization. Redgrave sued
the BSO for breach of contract and consequential damages in federal court. Redgrave v.
Boston Symphony Orchestra, Inc., 602 F. Supp. 1189 (D. Mass. 1985), affirmingjudgment
in part, vacated in part, 855 F.2d 888 (1st Cir. 1988). The First Amendment issue in that
case arose from the district court's concern that Red grave's novel theory of consequential
damages was sufficiently related to defamation cases so as to implicate First Amendment
concerns. !d. at 1201.
       However, as the attorney general here notes, the First Circuit resolved that case on
statutory interpretation of the Massachusetts Civil Rights Act, MASS. GEN. LAWS, ch. 12,
§§ 11H~11J, not on First Amendment grounds. Att'y Gen.'s Resp. Br. at 26. In fact, the
court ultimately chose to "decline to reach the federal constitutional issues," given the
complex interaction between First Amendment doctrine and state law, and saw "no need
to discuss the existence or content of a First Amendment right not to perform an artistic
endeavor." 855 F.2d at 911. Accordingly, Stutzman's references are, at best, out~of~circuit
dicta.

       II Stutzman cites both Hurley and Boy Scouts of America v. Dale, 530 U.S. 640,
657, 120 S. Ct. 2446, 147 L. Ed. 2d 554 (2000), as examples of cases in which the Supreme
Court vindicated First Amendment rights over state antidiscrimination public
accommodations laws. In fact, both cases involved state courts applying public
accommodations laws in unusually expansive ways, such that an individual, private,
expressive association of people fell under the law. Dale, 530 U.S. at 657 (New Jersey
Court "went a step further" from an already "extremely broad" public accommodations law
in applying it "to a private entity without even attempting to tie the term 'place' to a
physical location"); Hurley, 515 U.S. at 572 (noting that Massachusetts trial court applied
a public accommodations law "in a peculiar way" to encompass a privately sponsored
parade). This case is distinguishable because Arlene's Flowers is a paradigmatic public
accommodation.
                                            28
No. 91615-2



that the parade itself was a place of public accommodation under state

antidiscrimination law-a ruling that the Supreme Court called "peculiar." 515 U.S.

at 561-62, 573.     The Court noted that the parade's "inherent expressiveness"

distinguished it from the places traditionally subject to public accommodations

laws-places that provide "publicly available goods, privileges, and services." Id.

at 568-72. Hurley is therefore unavailing to Stutzman: her store is the kind of public

accommodation that has traditionally been subject to antidiscrimination laws. See

Elane Photography, 309 P.3d at 68 (rejecting photographer's reliance on Hurley

because state antidiscrimination law applies not to defendant's photographs but to

"its business decision not to offer its services to protected classes of people";

concluding that "[w]hile photography may be expressive, the operation of a

photography business is not"). 12




       12
           The Supreme Court has drawn this distinction between expressive conduct and
commercial activity in the context of First Amendment freedom of association claims, and
likewise rejected the notion that the First Amendment precludes enforcement of
antidiscrimination public accommodations laws in that context as well. E.g., Dale, 530
U.S. at 657 (distinguishing between "clearly commercial entities" and "membership
organizations" in cases involving the intersection between state public accommodations
laws and First Amendment rights); Roberts v. US. Jaycees, 468 U.S. 609, 627, 104 S. Ct.
3244, 82 L. Ed. 2d 462 (1984) (finding that even private membership organizations may
be regulated by public accommodations laws where such regulations will not impair its
ability "to disseminate its preferred views" and holding that there was no such impairment
where young men's social organization was required to accept women members).
                                           29
No. 91615-2



      United States Supreme Court decisions that accord free speech protections to

conduct under the First Amendment have all dealt with conduct that is clearly

expressive, in and of itself, without further explanation. See Hurley, 515 U.S. at 568

(parades); United States v. Eichman, 496 U.S. 310, 110 S. Ct. 2404, 110 L. Ed. 2d
287 (1990) (burning the American flag); Texas v. Johnson, 491 U.S. 397, 109 S. Ct.
2533, 105 L. Ed. 2d 342 (1989) (burning the American flag); United States v. Grace,

461 U.S. 171, 103 S. Ct. 1702, 75 L. Ed. 2d 736 (1983) (distributing leaflets outside

Supreme Court building in violation of federal statute); Nat'! Socialist Party ofAm.

v. Vill. ofSkokie, 432 U.S. 43, 43,97 S. Ct. 2205, 53 L. Ed. 2d 96 (1977) (per curiam)

("[m]arching, walking, or parading" while wearing Nazi uniforms); Smith v.

Goguen, 415 U.S. 566, 588, 94 S. Ct. 1242, 39 L. Ed. 2d 605 (1974) (White, J.,

concurring in judgment) (treating flag "'contemptuously"' by wearing a small

American flag sewn into the seat of one's pants); Wooley v. Maynard, 430 U.S. 705,

97 S. Ct. 1428, 51 L. Ed. 2d 752 (1977) (state motto on license plates); Spence, 418
U.S. 405 (displaying American flag upside down on private property with peace sign

superimposed on it to express feelings about Cambodian invasion and Kent State

University shootings); Cohen v. California, 403 U.S. 15, 26, 91 S. Ct. 1780, 29 L.

Ed. 2d 284 (1971) (wearing jacket emblazoned with the words "'F--k the Draft"');

Schacht v. United States, 398 U.S. 58, 90 S. Ct. 1555, 26 L. Ed. 2d 44 (1970)


                                          30
No. 91615-2



(wearing army uniform in short play criticizing United States involvement in

Vietnam, inasmuch as it does not tend to discredit the armed forces); Tinker v. Des

Moines Indep. Cmty. Sch. Dist., 393 U.S. 503, 505, 89 S. Ct. 733, 21 L. Ed. 2d 731

(1969) (wearing black armbands to protest Vietnam conflict); Brown v. Louisiana,

383 U.S. 131, 141-42,86 S. Ct. 719, 15 L. Ed. 2d 637 (1966) (sit-in to protest "whites

only" area in public library during civil rights struggle); Cox v. Louisiana, 379 U.S.
536, 552, 85 S. Ct. 453, 13 L. Ed. 2d 471 (1965) (giving speech and leading group

of protesters in song and prayer in opposition to segregation); Edwards v. South

Carolina, 372 U.S. 229, 83 S. Ct. 680, 9 L. Ed. 2d 697 (1963) (peaceful march on

sidewalk around State House grounds in protest of discrimination); W. Va. State Bd.

ofEduc. v. Barnette, 319 U.S. 624,63 S. Ct. 1178,87 L. Ed. 1628 (1943) (refusing

to salute the American flag while saying pledge of allegiance); Stromberg v.

California, 283 U.S. 359, 51 S. Ct. 532, 75 L. Ed. 1117 (1931) (peaceful display of

red flag as a sign of opposition to organized government). Stutzman's conduct-

whether it is characterized as creating floral arrangements, providing floral

arrangement services for opposite-sex weddings, or denying those services for same-




                                          31
No. 91615-2



sex weddings-.is not like the inherently expressive activities at issue in these cases.

Instead, it is like the unprotected conduct in FAIR, 54 7 U.S. at 66. 13

      Finally, Stutzman asserts that even if her case doesn't fall neatly within the

contours of these prior holdings, we should nevertheless place her floral artistry

within a new, narrow protection. The "narrow" exception she requests would apply

to "businesses, such as newspapers, publicists, speechwriters, photographers, and

other artists, that create expression" as opposed to gift items, raw products, or

prearranged [items]." Reply Br. of Appellants at 45. In her case, she proposes that

she would be willing to sell Mr. Ingersoll "uncut flowers and premade




       13 Stutzman and amici point to a handful of cases protecting various forms of art-
and some of them do seem to provide surface support for their argument. See Br. of
Appellants at 6-7; Mot. for Leave to File Br. & Br. for Cato lnst. as Amicus Curiae in Supp.
of Appellants (Cato) at 7 (citing Wardv. Rock Against Racism, 491 U.S. 781,790-91, 109
S. Ct. 2746, 105 L. Ed. 2d 661 (1989) (music without words); Se. Promotions, Ltd. v.
Conrad, 420 U.S. 546, 557-58, 95 S. Ct. 1239, 43 L. Ed. 2d 448 (1975) (theater); Anderson
v. City of Hermosa Beach, 621 F.3d 1051, 1060 (9th Cir. 2010) (tattooing); Piarowski v.
Ill. Cmty. Coil. Dist. 515, 759 F.2d 625, 627-28 (7th Cir. 1985) (stained glass windows on
display in an art gallery at a junior college)).
        But, on closer examination, those cases do not expand the definition of "expressive
conduct." For example, Piarowski held that stained glass windows were protected in the
context of a college's demands that the artist move some of his pieces from a gallery to an
alternate location on campus because they were objected to as "sexually explicit and
racially offensive." 759 F.2d at 632. And the Anderson court reached its finding that
tattoos receive First Amendment protections by pointing out that they "are generally
composed of words, realistic or abstract images, symbols, or a combination of these, all of
which are forms of pure expression that are entitled to full First Amendment protection."
621 F.3d at 1061. Stutzman's floral arrangements do not implicate any similar concerns.
                                            32
No. 91615-2



arrangements." !d. at 46. But, as amicus Americans United for Separation of Church

and State (Americans United) points out, Stutzman's rule would create a "two-tiered

system" that carves out an enormous hole from public accommodations laws: under

such a system, a "dime-store lunch counter would be required to serve interracial

couples but an upscale bistro could turn them away." Br. of Amicus Curiae Ams.

United in Supp. of Resp'ts at 13. Indeed, the New Mexico Supreme Court also

grappled with this question, ultimately finding that "[ c]ourts cannot be in the

business of deciding which businesses are sufficiently artistic to warrant exemptions

from antidiscrimination laws," and noting that this concern was hardly hypothetical

in light of the proliferation of cases requesting exceptions for "florists, bakeries, and

other wedding vendors" who refused to serve gay couples. Elane Photography, 309
P.3d at 71.

      Because Stutzman's sale of floral arrangements is not expressive conduct

protected by the First Amendment, we affirm the trial court and hold that the WLAD

does not violate free speech protections as applied to Stutzman in this case.

              B. Stutzman does not argue that article I, section 5 of the Washington
                 Constitution provides any greater protection than the First
                 Amendment in this context; we therefore affirm the trial court's
                 ruling that no article I, section 5 violation occurred in this case

       Stutzman asserts violations of both state and federal free speech constitutional

provisions, though she does not distinguish between them.

                                           33
No. 91615-2



      As the Superior Court correctly points out, we interpret article I, section 5

independently from the First Amendment. Bradburn v. N. Cent. Reg'l Library Dist.,

168 Wash. 2d 789, 800, 231 P.3d 166 (2010). In some cases, we have found article I,

section 5 to be more protective than its federal counterpart, and in some cases, we

have held the two to contain equivalent protections. ld. In this case, however,

Stutzman has not assigned error to the Superior Court's use of a First Amendment

analysis rather than a separate state constitutional analysis. We therefore decline to

reach the issue of whether article I, section 5 rights in this context are coextensive

with First Amendment rights.

      III.     As Applied in This Case, the WLAD Does Not Violate Stutzman's
               Right to Religious Free Exercise under the First Amendment to the
              ·united States Constitution

      In her second constitutional claim, Stutzman argues that the WLAD, as

applied to her in this case, violated her First Amendment right to religious free

exercise. We disagree.

      The free exercise clause of the First Amendment, which applies to the States

through the Fourteenth Amendment, Cantwell v. Connecticut, 310 U.S. 296, 303, 60
S. Ct. 900, 84 L. Ed. 1213 (1940), provides that "Congress shall make no law

respecting an establishment of religion, or prohibiting the free exercise thereof."

Laws that burden religion are subject to two different levels of scrutiny under the


                                          34
No. 91615-2



free exercise clause. U.S. CaNST. amend I.              Neutral, generally applicable laws

burdening religion are subject to rational basis review, 14 while laws that discriminate

against some or all religions (or regulate conduct because it is undertaken for

religious reasons) are subject to strict scrutiny .15

       Stutzman argues that the WLAD is subject to strict scrutiny under a First

Amendment free exercise analysis because it is neither neutral nor generally

applicable. She is incorrect.

       A law is not neutral, for purposes of a First Amendment free exercise

challenge if"the object of [the] law is to infringe upon or restrict practices because

of their religious motivation." Church of the Lukumi Babalu Aye, Inc. v. City of

Hialeah, 508 U.S. 520, 533, 113 S. Ct. 2217, 124 L. Ed. 2d 472 (1993) (emphasis

added). Stutzman does not argue that our legislature passed the WLAD in order to

target religious people or people whose religions dictate opposition to gay marriage.

Instead, she argues that the WLAD is unfair because it grants exemptions for

"religious organizations" 16-permitting these organizations to refuse marriage


       14   Emp 't Div., Dep 't of Human Res. of Or. v. Smith, 494 U.S. 872, 110 S. Ct. 1595,
108 L. Ed. 2d 876 (1990).
       15
         Church of the Lukumi BabaluAye, Inc. v. City ofHialeah, 508 U.S. 520, 532, 113
S. Ct. 2217, 124 L. Ed. 2d 472 (1993).

       16
         See RCW 26.04.010(6) ("A religious organization shall be immune from any civil
claim or cause of action, including a claim pursuant to chapter 49.60 RCW, based on its
                                              35
No. 91615-2



services-but does not extend those same exemptions to her. Br. of Appellants at

37.

      We disagree. The cases on which Stutzman relies all address laws that single

out for onerous regulation either religious conduct in general or conduct linked to a

particular religion, while exempting secular conduct or conduct associated with

other, nontargeted religions. E.g., Lukumi Babalu Aye, 508 U.S. at 532-42 (law was

not neutral where legislative history, including enactment of numerous exemptions

for members of other religions, evidenced a clear intent to target practitioners of

Santeria faith). They recognize that the "[t]he Free Exercise Clause forbids any

regulation of beliefs as such," and that this unconstitutional regulation may

sometimes be accomplished through a law that appears facially neutral. Blackhawk

v. Pennsylvania, 381 F.3d 202, 208-09 (3d Cir. 2004). But blanket exemptions for

religious organizations do not evidence an intent to target religion. Instead, they

indicate the opposite. Corp. ofPresiding Bishop of Church ofJesus Christ ofLatter-

Day Saints v. Amos, 483 U.S. 327, 335-38, 107 S. Ct. 2862, 97 L. Ed. 2d 273 (1987)



refusal to provide accommodations, facilities, advantages, privileges, services, or goods
related to the solemnization or celebration of a marriage."). "Religious organization" is
defined as including, "but . . . not limited to, churches, mosques, synagogues, temples,
nondenominational ministries, interdenominational and ecumenical organizations, mission
organizations, faith-based social agencies, and other entities whose principal purpose is the
study, practice, or advancement ofreligion." RCW 26.04.010(7)(b).


                                             36
No. 91615-2



(exemption in Civil Rights Act for religious organizations does not violate the

establishment clause because it serves a secular purpose-to minimize governmental

interference with religion-and neither advances nor inhibits religion); Elane

Photography, 309 P.3d at 74-75 ("Exemptions for religious organizations are

common in a wide variety of laws, and they reflect the attempts of the Legislature to

respect free exercise rights by reducing legal burdens on religion.").

      Stutzman also argues that the WLAD is not "generally applicable" because it

does not apply to businesses that employ fewer than eight persons, employees

working for a close family member or in domestic service, people renting out certain

multifamily dwellings, and distinctly private organizations.

      Again, the authority Stutzman cites is inapposite. That authority stands for

two principles, neither of which is implicated here.

      First, a law may fail the "general applicability" test, and thus trigger strict

scrutiny, if it adopts a patchwork of specific exemptions that conspicuously omits

certain religiously motivated conduct. As with nonneutrallaws, such an omission is

evidence that the government has deliberately targeted religious conduct for onerous

regulation, or at the very least devalued religion as a ground for exemption. Lukumi

Babalu Aye, 508 U.S. at 544-46 (holding that ordinance was not generally applicable

because it "pursues the city's governmental interests only against conduct motivated


                                          37
No. 91615-2



by religious belief' (emphasis added)); Fraternal Order of Police Newark Lodge

No. 12 v. City of Newark, 170 F.3d 359, 365-66 (3d Cir. 1999) (police department

policy prohibiting officers from wearing beards triggered strict scrutiny because it

allowed individual exemptions for medical but not religious reasons; because the

medical exemption undermined the policy's purpose-to create uniformity of

appearance among its officers-just as much as a religious exemption would, the

disparity evidenced the department's preference for medical (secular) objections

over religious ones).

      Second, a law is not "generally applicable" if it permits individual exemptions

but is then applied in a manner that is needlessly prejudicial to religion. Lighthouse

Inst.for Evangelism, Inc. v. City of Long Branch, 510 F.3d 253,276 (3d. Cir. 2007)

("What makes a system of individualized exemptions suspicious is the possibility

that certain violations may be condoned when they occur for secular reasons but not

when they occur for religious reasons. In Blackhawk, it was not the mere existence

of an exemption procedure that gave us pause but rather the fact that the

Commonwealth could not coherently explain what, other than the religious

motivation of Blackhawk's conduct, justified the unavailability of an exemption."

(citing Blackhawk, 381 F.3d at 211)).




                                          38
No. 91615-2



      In this case, Stutzman seeks an exemption that would allow her to refuse

certain customer services to members of a WLAD-protected class on religious

grounds. Under a First Amendment free exercise analysis, the WLAD would trigger

strict scrutiny if it permitted that sort of discrimination only for nonreligious reasons,

and thus indicated the government's preference for secular discrimination. But the

WLAD does not do this.

      Three of the alleged "exemptions" Stutzman cites have nothing at all to do

with the exemption she seeks (an exemption permitting discrimination in public

accommodations). The exemption for "[people] renting [out] certain multifamily

dwellings," Br. of Appellants at 38 (citing RCW 49.60.040(5))-is not really an

exemption from the WLAD at all.            RCW 49.60.040(5) defines a "'[c]overed

multifamily dwelling'" to exclude all buildings with fewer than four units and certain

buildings with no elevators.       In conjunction with RCW 49.60.222(2)(c), this

provision requires that "covered multifamily dwellings" be designed and constructed

in compliance with state and federal disability access laws. This is not a license for

certain landlords to discriminate. With respect to public accommodations, the same

is true of the WLAD' s "exemptions" for individuals employed in domestic service

or by family members and for "employers" with fewer than eight employees. See

Br. of Appellants at 38 (citing RCW 49.60.040(10), (11)). These exemptions protect


                                            39
No. 91615-2



employers from WLAD liability as employers-that is, liability to their

employees-in the context of family relationships, domestic service, and very small

businesses; they have nothing to do with Stutzman's liability as the proprietor of a

public accommodation.      Compare RCW 49.60.180 (listing prohibited "[u]nfair

practices of employers," all of which discriminate against employees or potential

employees-not customers), with RCW 49.60.215 (listing prohibited "[u]nfair

practices of places of public resort, accommodation, assemblage, amusement";

completely omitting any reference to "employers"). Thus, these exemptions are

distinguishable from the exemptions at issue in Lukumi Babalu Aye, Blackhawk, or

Fraternal Order of Police because none is an exemption that Stutzman would

actually like to invoke.

      And the other "exemption" Stutzman identifies-for distinctly private

organizations, Br. of Appellants at 38 (citing RCW 49.60.040(2))-does not

undermine the purposes of the WLAD' s public accommodations provision: to

prevent discrimination in public accommodations. Thus, it does not trigger strict

scrutiny under a First Amendment free exercise analysis, either. Fraternal Order of

Police, 170 F.3d at 366 (contrasting exemptions that undermine a law's purpose-

and thus trigger strict scrutiny-with exemptions for "activities that [the

government] does not have an interest in preventing"; holding that police


                                         40
No. 91615-2



department's exemption permitting undercover officers to wear beards did not

trigger strict scrutiny because the governmental interest served by the shaving

requirement-making officers readily recognizable as officers-did not apply to

undercover officers).

      For these reasons, we reject Stutzman's claim that the WLAD, as applied to

her, triggers strict scrutiny under the free exercise clause of the First Amendment.

The WLAD is a neutral, generally applicable law subject to rational basis review.

Emp 't Div., Dep 't ofHuman Res. of Or. v. Smith, 494 U.S. 872, 110 S. Ct. 1595, 108
L. Ed. 2d 876 (1990). And the WLAD clearly meets that standard: it is rationally

related to the government's legitimate interest in ensuring equal access to public

accommodations. See Lighthouse, 510 F.3d at 277 (to withstand free exercise

challenge, neutral, generally applicable law "must be reasonable and not arbitrary

and it must bear' a rational relationship to a [permissible] state objective"' (alteration

in original) (quoting Belle Terre v. Boraas, 416 U.S. 1, 8, 94 S. Ct. 1536, 39 L. Ed.
2d 797 (1974))).




                                           41
No. 91615-2



      IV.     As Applied in This Case, the WLAD Did Not Violate Stutzman's Right
              to Religious Free Exercise under Article I, Section 11 of the
              Washington Constitution

              A. This court has applied strict judicial scrutiny to certain article I,
                 section 11 claims

      Stutzman also raises a state constitutional challenge to the WLAD as applied

to her religiously motivated conduct in this case.      Article I, section 11 of the

Washington Constitution provides, in relevant part:

      Absolute freedom of conscience in all matters of religious sentiment,
      belief and worship, shall be guaranteed to every individual, and no one
      shall be molested or disturbed in person or property on account of
      religion; but the liberty of conscience hereby secured shall not be so
      construed as to excuse acts of licentiousness or justify practices
      inconsistent with the peace and safety of the state.

Obviously, this language differs from the language of the First Amendment's free

exercise clause.

      In the past, however, we interpreted article I, section 11 to provide the same

protection as the First Amendment's free exercise clause.        See First Covenant

Church ofSeattle v. City ofSeattle, 114 Wn.2d 392,402,787 P.2d 1352 (1990) (First

Covenant I), vacated and remanded, 499 U.S. 901, 111 S. Ct. 1097, 113 L. Ed. 2d
208 ( 1991 ). Thus, for many years this court relied on First Amendment free exercise

case law in article I, section 11 challenges and applied strict scrutiny to laws

burdening religion. Id. (citing Sherbert v. Verner, 374 U.S. 398, 83 S. Ct. 1790, 10

                                          42
No. 91615-2



L. Ed. 2d 965 (1963); Wisconsin v. Yoder, 406 U.S. 205, 92 S. Ct. 1526, 32 L. Ed.
2d 15 (1972); Hobbie v. Unemployment Appeals Comm 'n, 480 U.S. 136, 107 S. Ct.
1046, 94 L. Ed. 2d 190 (1987) (law burdening religion must serve "compelling state

interest" and "constitute[] the least restrictive means to achieve the government's

objective")). 17

       In 1990, however, things changed. That was the year that the United States

Supreme Court adopted rational basis review for claims that neutral, generally

applicable laws (like the WLAD) incidentally burden religion, in Smith, 494 U.S. at

878-90. Smith definitively repudiated strict scrutiny for neutral, generally applicable

laws prohibiting "socially harmful conduct." I d. at 884-85. It reasoned that applying

heightened scrutiny-which requires a balancing of governmental against personal

interests-would pose two problems. Id. First, it would vitiate the state's ability to

regulate, allowing every individual "'to become a law unto himself."' Id. at 885



       17 Some scholarship distinguishes between the ''compelling interest" test and "strict
scrutiny." E.g., Stephen A. Siegel, The Origin of the Compelling State Interest Test and
Strict Scrutiny, 48 AM. J. LEGAL HIST. 355, 359-60 (2008) (describing the "compelling
interest" standard as one of three barriers that legislation must overcome under strict
scrutiny). But this court has always treated them as synonymous in religious free exercise
cases. E.g., Backlund, 106 Wash. 2d at 641 ("Since [the plaintiffs] beliefs are protected by
the free exercise clause of the First Amendment, the burden of proof shifts to the Board to
prove that (1) a compelling governmental interest justifies the regulation in question and
(2) the regulation is the least restrictive imposition on the practice of his belief to satisfy
that interest." (citing United States v. Lee, 455 U.S. 252, 257, 102 S. Ct. 1051, 71 L. Ed.
2d 127 (1982); State v. Meacham, 93 Wash. 2d 735,740,612 P.2d 795 (1980))).
                                              43
No. 91615-2



(quoting Reynolds v. United States, 98 U.S. (8 Otto) 145, 167, 25 L. Ed. 2d 244

(1878) ). Second, it would entangle civil courts in religion by requiring them to

evaluate the significance of a particular practice to a faith. Smith, 494 U.S. at 887

("[r]epeatedly and in many different contexts, we have warned that courts must not

presume to determine the place of a particular belief in a religion or the plausibility

of a religious claim"). The Smith Court reasoned that such a balancing test would

be incompatible with the religious pluralism that is fundamental to our national

identity. 494 U.S. at 888.

      Smith's holding is limited in two ways. First, it left in place prior First

Amendment case law applying the "compelling interest" balancing test where the

statute in question "lent itself to individualized . . . assessment"-e.g., an

unemployment benefits statute under which an administrative court determines, on

a case-by-case basis, whether a person was fired for good cause. Id. at 884. In such

cases, the Court explained that "the State [already] has in place a system of

individual exemptions"-thus, the challenged law is not "generally applicable" for

purposes of First Amendment free exercise analysis. Id. Where an individual

requests a religious exemption from such a law, the government must have a

compelling reason for denying it. Id. Second, the Smith Court distinguished cases




                                          44
No. 91615-2



involving "hybrid" claims-e.g., challenges to laws that burdened both religious

freedom and another right such as free speech. !d. at 881 (collecting cases).

      We revisited our article I, section 11 test following Smith in First Covenant

Church of Seattle v. City of Seattle, 120 Wash. 2d 203, 840 P.2d 174 (1992) (First

Covenant II). In that case, the plaintiff church argued that its designation as a

historical landmark (subject to "controls" limiting alterations to its building) violated

both First Amendment and article I, section 11 protections. !d. at 208-09. In First

Covenant I, we applied strict scrutiny to both constitutional challenges and held that

the zoning law was unconstitutional. 114 Wash. 2d at 401-02, 410. On remand from

the United States Supreme Court following Smith, we addressed the state and federal

free exercise claims again.      Regarding the First Amendment claim, the First

Covenant II court held that the challenged statute fell within both of the exceptions

to rational basis review recognized in Smith: it created a system of "individualized

assessments" and it raised "hybrid" constitutional concerns (by restricting speech as

well as religious free exercise). 120 Wash. 2d at 214-17. The court therefore held that

the historical landmark statute was subject to strict scrutiny under the First

Amendment. !d. at 217-18.

      But after determining that the statute failed strict scrutiny as applied to the

plaintiff church-because a city's purely aesthetic or cultural interest in preserving


                                           45
No. 91615-2



historical landmarks is not compelling-the First Covenant II court went on to

separately analyze the church's article I, section 11 claim. Id. at 223 ("The possible

loss of significant architectural elements is a price we must accept to guarantee the

paramount right of religious freedom ... [and] [a]lthough we might ... base our

decision solely on federal grounds, we decline to do so."). It performed a Gunwall 18

analysis and concluded that article I, section 11 "extends broader protection than the

[F]irst [A]mendment ... and precludes the City from imposing [the disputed]

Landmarks Preservation Ordinance on First Covenant's church." Id. at 229-30.

       Since that time, our court has addressed four article I, section 11 claims-all

by churches challenging land use regulations 19-and has subjected the challenged

law to strict scrutiny in each case. Thus, both before and after Smith and First

Covenant II, we have applied the same four-prong analysis in an article I, section 11




       18 State v. Gunwall, 106 Wash. 2d 54, 720 P.2d 808 (1986). A Gunwall analysis
determines whether a state constitutional provision is more protective than its federal
counterpart by considering six nonexclusive factors: ( 1) the text of the state constitutional
provision at issue, (2) significant differences between the text of parallel state and federal
constitutional provisions, (3) state constitutional and common law history, (4) state law
predating the state constitution, (5) structural differences between the state and federal
constitutions, and (6) matters of particular state or local concern. !d. at 61-62.

       19
         City of Woodinville v. Northshore United Church ofChrist, 166 Wash. 2d 633, 644-
45, 211 P.3d 406 (2009); Open Door Baptist Church v. Clark County, 140 Wash. 2d 143,
156-60,995 P.2d 33 (2000); Munns v. Martin, 131 Wash. 2d 192, 195,930 P.2d 318 (1997);
First United Methodist Church of Seattle v. Hr 'g Exam 'r for Seattle Landmarks Pres. Bd.,
129 Wash. 2d 238, 249-50, 252-53, 916 P.2d 374 (1996).
                                             46
No. 91615-2



challenge: where a party has (1) a sincere religious belief and (2) the exercise of that

belief is substantially burdened by the challenged law, the law is enforceable against

that party only if it (3) serves a compelling government interest and (4) is the least

restrictive means of achieving that interest.        City of Woodinville v. Northshore

United Church of Christ, 166 Wash. 2d 633, 642, 211 P.3d 406 (2009); Backlund, 106
Wash. 2d at 641. And we have specifically held--in the context of a church's challenge

to a zoning law-that article I, section 11 is more protective of religious free exercise

than the First Amendment is. E.g., First Covenant II, 120 Wash. 2d at 224 (applying

strict scrutiny to zoning ordinance as a matter of state constitutional law because

"[ o ]ur state constitutional and common law history support a broader reading of

article [I], section 11, than of the First Amendment"). 20




       20
          The attorney general correctly notes that this court has never held that a corporate
defendant such as Arlene's Flowers has a "conscience" or "sentiment" subject to article I,
section 11 protections. See Att'y Gen. Resp. Br. at 31 ("Indeed the plain language of article
I, section 11 guarantees its protections to 'every individual,' maldng no mention of
protection for businesses."); Att'y Gen.'s Ans. to Brs. of Amici Curiae at 19 ("Neither
Defendants nor their amici point to any Washington authority to support the notion that
for-profit corporations are protected by article I, section 11."). But Stutzman argues only
that she may assert her own free exercise rights on behalf of her corporation. Br. of
Appellants at 32 n.24 ('protecting the free-exercise rights of [closely held] corporations .
. . protects the religious liberty of the humans who own and control those companies"'
(emphasis added) (quoting Burwell v. Hobby Lobby Stores, Inc.,_ U.S. _, 134 S. Ct.
2751, 2768, 189 L. Ed. 2d 675 (2014))). Thus, we address only Stutzman's individual
claim that her article I, section 11 rights have been violated. We do not address whether
Arlene's Flowers (the corporation) has any such rights.
                                             47
No. 91615-2



      The parties dispute the significance of these post-Smith holdings to this case.

Ingersoll and the attorney general argue that they are limited to zoning laws, as

applied to churches, and thus make no difference to the outcome under our long-

standing four-prong test. They maintain that a neutral health and safety regulation

like the WLAD creates no substantial burden on free exercise-and thus does not

trigger strict scrutiny-when it operates in the commercial marketplace. Stutzman

contends that under First Covenant II and its progeny, "strict scrutiny applies even

if the regulation 'indirectly burdens the exercise of religion.'" Br. of Appellants at

33 (quoting First Covenant II, 120 Wash. 2d at 226).

       We decline to resolve that dispute here because we conclude that Stutzman's

free exercise claim fails even under the test she advances. Even if article I, section

11 provides Stutzman with the strongest possible protections, subjecting the WLAD

to strict scrutiny in this case, her state constitutional challenge must still fail.

              B. The WLAD survives strict scrutiny

       In the decades before First Covenant II, this court upheld numerous health

and safety regulations under strict scrutiny-the test that we then assumed was

required under the First Amendment.              E.g., Backlund, 106 Wash. 2d at 641

(requirement that physician purchase professional liability insurance did not violate

First Amendment; State had a compelling interest in licensure requirement and the


                                            48
No. 91615-2



requirement was "the least restrictive imposition on the practice of [the plaintiff's]

belief to satisfy that interest"); State v. Meacham, 93 Wash. 2d 735, 740-41, 612 P.2d
795 ( 1980) (court-ordered blood test for putative fathers did not violate First

Amendment; State had a compelling interest in securing child support and that

interest could not "be achieved by measures less drastic"); State ex rel. Holcomb v.

Armstrong, 39 Wash. 2d 860, 861, 863-64, 239 P.2d 545 (1952) (neither First

Amendment nor prior version of article I, section 11 barred mandatory tuberculosis

testing as condition of admission to University of Washington; "the public interest

[served] is the health of all of the students and employees of the university[;] .. .

[t]he danger to this interest is clear and present, grave and immediate [and] .. .

[i]nfringement of appellant's rights is a necessary consequence of a practical attempt

to avoid the danger"); see also State v. Clifford, 57 Wash. App. 127, 132-34, 787 P.2d
571 (1990) (law mandating that drivers be licensed does not violate First

Amendment; "[t]here is no less restrictive means available to satisfy the State's

compelling interest in regulating the driving of motor vehicles"). Like all of the laws

at issue in those cases, the WLAD's public accommodations provision is a neutral

health and safety regulation. Under our long-standing precedent, such laws satisfy

strict scrutiny in an article I, section 11 challenge.




                                            49
No. 91615-2



      To be sure, none of our previous article I, section 11 cases addressed an

antidiscrimination law. But numerous other courts have heard religious free exercise

challenges to such laws and upheld them under strict scrutiny. E.g., Swanner v.

Anchorage Equal Rights Comm 'n, 874 P.2d 274, 281-83 (Alaska 1994) (in rental

housing context, state antidiscrimination law passed strict scrutiny-meaning that

defendants were not entitled to a religious exemption-because "[t]he government

views acts of discrimination as independent social evils even if the prospective

tenants ultimately find housing"; moreover, "[ v]oluntary commercial activity does

not receive the same status accorded to directly religious activity"); State v. Sports

& Health Club, Inc., 370 N.W.2d 844, 852-54 (Minn. 1985) (in employment context,

state antidiscrimination law passed strict scrutiny in religious free exercise challenge

because "[t]he state's overriding compelling interest of eliminating discrimination

based upon sex, race, marital status, or religion could be substantially frustrated if

employers, professing as deep and sincere religious beliefs as those held by

appellants, could discriminate against the protected classes"); N. Coast Women's

Care Med. Grp., Inc. v. Superior Court, 44 Cal. 4th 1145, 1158-59, 81 Cal. Rptr. 3d
708, 189 P.3d 959 (2008) (assuming that strict scrutiny applied as a matter of state

constitutional law, it would not invalidate statute barring discrimination on the basis

of sexual orientation as applied to fertility clinic with religious objections to helping


                                           50
No. 91615-2



gay patients conceive: "[t]he Act furthers California's compelling interest in

ensuring full and equal access to medical treatment irrespective of sexual orientation,

and there are no less restrictive means for the state to achieve that goal"); Gay Rights

Coal. ofGeorgetown Univ. Law Ctr. v. Georgetown Univ., 536 A.2d 1, 31-39 (D.C.

Ct. App. 1987) (District of Columbia's Human Rights Act, former D.C. CoDE§ 1-

2520 (1981), recodified as D.C. CODE§ 2-1402.41, as applied to prohibit defendant

university from denying equal recognition and support to gay student groups,

survived strict scrutiny in university's pre-Smith free exercise challenge: "[t]o tailor

the Human Rights Act to require less of the University than equal access to its

'facilities and services,' without regard to sexual orientation, would be to defeat its

compelling purpose[:] [t ]he District of Columbia's overriding interest in eradicating

sexual orientation discrimination, if it is ever to be converted from aspiration to

reality, requires that Georgetown equally distribute tangible benefits to the student

groups"); see also Bob Jones Univ., 461 U.S. at 602-04 (federal government's denial

of tax exempt status to schools that enforced religiously motivated racially

discriminatory policies survived strict scrutiny: "the Government has a fundamental,

overriding interest in eradicating racial discrimination in education ... [and] that ..

. interest substantially outweighs whatever burden denial of tax benefits places on

petitioners' exercise of their religious beliefs"). Indeed, we are not aware of any


                                           51
No. 91615-2



case invalidating an antidiscrimination law under a free exercise strict scrutiny

analysis.

      Nevertheless, Stutzman argues that strict scrutiny is not satisfied in this case.

She reasons that since other florists were willing to serve Ingersoll, no real harm will

come from her refusal. And she maintains that the government therefore can't have

any compelling interest in applying the WLAD to her shop.              In other words,

Stutzman contends that there is no reason to enforce the WLAD when, as she puts

it, "[N]o access problem exists." Br. of Appellants at 46.

      We emphatically reject this argument. We agree with Ingersoll and Freed that

"[t]his case is no more about access to flowers than civil rights cases in the 1960s

were about access to sandwiches." Br. of Resp'ts Ingersoll and Freed at 32. As

every other court to address the question has concluded, public accommodations

laws do not simply guarantee access to goods or services. Instead, they serve a

broader societal purpose: eradicating barriers to the equal treatment of all citizens in

the commercial marketplace. Were we to carve out a patchwork of exceptions for

ostensibly justified discrimination,2 1 that purpose would be fatally undermined.


       21
         Stutzman argues that discrimination cannot be "invidious"-and thus subject to
governmental prohibition-if it is based on religious beliefs. Br. of Appellants at 40-43.
But she cites no relevant legal authority for this novel theory. She also argues that the
government has no compelling interest in forcing her to speak or associate with Ingersoll
or any other customer. But, as explained elsewhere in this opinion, the WLAD does not
implicate Stutzman's rights of speech or association.
                                           52
No. 91615-2



      In conclusion, we assume without deciding that strict scrutiny applies to the

WLAD in this article I, section 11 challenge, and we hold that the law satisfies that

standard.

      V.       As Applied in This Case, the WLAD Does Not Violate Stutzman's
               Right to Free Association under the First Amendment to the United
               States Constitution

      Stutzman argues that the WLAD, as applied by the trial court in her case,

violates her First Amendment right to freedom of association. But to support that

argument, she relies exclusively on cases addressing membership in private clubs:

Boy Scouts of America v. Dale, 530 U.S. 640, 653, 120 S. Ct. 2446, 147 L. Ed. 2d
554 (2000); Hurley, 515 U.S. at 574; and Roberts, 468 U.S. at 618. 22 These cases

expressly distinguish a business' customer service (subject to generally applicable

antidiscrimination laws) from expressive conduct (protected from such laws by the

First Amendment). Dale, 530 U.S. at 648, 656-57 ("To determine whether a group

is protected by the First Amendment's expressive associational right, we must

determine      whether    the   group    engages    m     'expressive    association'"·
                                                                                      '
antidiscrimination law violated the Boy Scouts' First Amendment freedom of

association in part because the Boy Scouts was a membership organization instead


      22
            Stutzman also cites one case addressing speech: United States v. Playboy
Entertainment Group, Inc., 529 U.S. 803, 818, 120 S. Ct. 1878, 146 L. Ed. 2d 865 (2000).
Reply Br. of Appellants at 28. This opinion addresses Stutzman's free expression claim
elsewhere.
                                          53
No. 91615-2



of a "clearly commercial entit[y]."); Hurley, 515 U.S. at 572, 571 (state

antidiscrimination law at issue traditionally applied to "the provision of publicly

available goods, privileges, and services" by, "[a]t common law, innkeepers, smiths,

and others who 'made profession of a public employment"'; but it would be

"peculiar" to extend that law beyond the customer service context so that it applied

to the inherently expressive conduct of marching in a parade).

         In fact, the United States Supreme Court has even held that states may enforce

antidiscrimination laws against certain private organizations, defined by particular

goals and ideologies, if the enforcement will not impair the group's ability to pursue

those goals and espouse those ideologies. Roberts, 468 U.S. at 628 (even though

First Amendment protects private groups, those groups are subject to

antidiscrimination laws to the extent that enforcement "will [not] change the content

or impact of the organization's speech").

         But the Supreme Court has never held that a commercial enterprise, open to

the general public, is an '"expressive association'" for purposes ofFirst Amendment

protections, Dale, 530 U.S. at 648. We therefore reject Stutzman's free association

claim.




                                            54
No. 91615-2



      VI.     As Applied in This Case, the WLAD Does Not Violate Stutzman's
              Constitutional Protections under the "Hybrid Rights" Doctrine

      Stutzman also argues that the WLAD, as applied to her in this case, triggers

strict scrutiny because it implicates "hybrid rights." Br. of Appellants at 40. As

noted above, a law triggers strict scrutiny if it burdens both religious free exercise

and another fundamental right such as speech or association. First Covenant II, 120
Wash. 2d at 217-18 ("[t]he less protective free exercise standard set forth in Smith ...

does not apply because the case presents a 'hybrid situation': First Covenant's claim

involves the free exercise clause in conjunction with free speech" (citing Smith, 494
U.S. at 904 (O'Connor, J., concurring in judgment))). But Stutzman's claim fails

for two reasons. First, the only fundamental right implicated in this case is the right

to religious free exercise. Stutzman's rights to speech and association are not

burdened. See supra Parts II, V. Second, even if the WLAD does trigger strict

scrutiny in this case, it satisfies that standard. See supra Section IV.B.

      VII.    The Trial Court Did Not Err by Imposing Personal Liability on
              Stutzman Instead of Solely on Her Corporation, Arlene's Flowers Inc.

      In addition to finding that Stutzman violated the WLAD, the trial court also

found that Stutzman violated the CPA. This is because the WLAD provides that an

act of public accommodation discrimination is an "unfair practice" and a per se




                                          55
No. 91615-2



violation ofthe CPA. RCW 49.60.030(3). 23 Stutzman concedes that if she violated

the WLAD, then Arlene's Flowers is liable for a CPA violation.

      But Stutzman argues that she cannot be personally liable for violating the CPA

because (1) she kept her affairs separate from Arlene's Flowers' and (2) no

Washington court has ever applied the "responsible-corporate-officer doctrine"

outside the fraud context. Br. of Appellants at 49 (citing Grayson v. Nordic Constr.

Co., 92 Wash. 2d 548, 552-53, 599 P.2d 1271 (1979); One Pac. Towers Homeowners'

Ass 'n v. HAL Real Estate Invs., Inc., 108 Wash. App. 330, 347-48, 30 P.3d 504 (2001),

aff'd in part and rev 'din part, 148 Wash. 2d 319, 61 PJd 1094 (2002)).

      The authority Stutzman cites does not support this argument. In Grayson, this

court held that the defendant could be personally liable for his company's CPA

violation even though there were no grounds for piercing the corporate veil. 92
Wash. 2d at 553-54. This directly contradicts Stutzman's theory that she cannot be

personally liable under the CPA unless she commingled her finances with Arlene's




      23
         The trial court also found that Stutzman's actions violated the CPA-because they
were an "'unfair or deceptive act or practice . . . occurring in trade or commerce, and
[impacting the] public interest'"-even if she did not also violate the WLAD. CP at 2634-
37 (quoting State v. Kaiser, 161 Wash. App. 705, 719, 254 P.3d 850 (2011)). This ruling is
questionable, but because we conclude that Stutzman did violate the WLAD, and because
Stutzman did not assign error to this ruling in her opening brief, we do not address it.

                                           56
No. 91615-2



Flowers'. And the other case, One Pac. Towers, 108 Wash. App. 330, does not address

a CPA claim.

      On the other hand, there is long-standing precedent in Washington holding

that individuals may be personally liable for a CPA violation if they "participate[]

in the wrongful conduct, or with knowledge approve[] of the conduct." State v.

Ralph Williams' N. W. Chrysler Plymouth, Inc., 87 Wash. 2d 298, 322, 553 P.2d 423

( 197 6). Liability for such participation or approval does not depend on piercing the

corporate veil.   ld.   This is consistent with the CPA's plain language, which

authorizes the attorney general to bring an action against "against any person to

restrain and prevent the doing of any act herein prohibited or declared to be

unlawful," RCW 19.86.080(1) (emphasis added), and which defines "person" to

include "where applicable, natural persons," as well as corporate entities, RCW

19.86.010(1).

      Such individual liability does not constitute an application of, or expansion

of, the responsible corporate officer doctrine. That doctrine expands liability from

a corporation to an individual officer who would not otherwise be liable "where the

officer stands 'in responsible relation to a public danger.'" Dep't of Ecology v.

Lundgren, 94 Wash. App. 236, 243, 971 P.2d 948 (1999) (quoting United States v.

Dotterweich, 320 U.S. 277,281, 64 S. Ct. 134, 88 L. Ed. 48 (1943)). Here, the trial


                                          57
No. 91615-2



court did not find Stutzman (the individual) vicariously or secondarily liable based

on conduct of Arlene's Flowers (the corporation). It found her liable because of acts

that she herself committed.

                                   CONCLUSION

      The State of Washington bars discrimination in public accommodations on

the basis of sexual orientation.     Discrimination based on same-sex marriage

constitutes discrimination on the basis of sexual orientation. We therefore hold that

the conduct for which Stutzman was cited and fined in this case-refusing her

commercially marketed wedding floral services to Ingersoll and Freed because theirs

would be a same-sex wedding-constitutes sexual orientation discrimination under

the WLAD. We also hold that the WLAD may be enforced against Stutzman

because it does not infringe any constitutional protection. As applied in this case,

the WLAD does not compel speech or association.              And assuming that it

substantially burdens Stutzman's religious free exercise, the WLAD does not violate

her right to religious free exercise under either the First Amendment or article I,

section 11 because it is a neutral, generally applicable law that serves our state

government's compelling interest in eradicating discrimination in public

accommodations. We affirm the trial court's rulings.




                                         58
No. 91615-2




 WE CONCUR:




                        0~9

                        V~-·
              '7




                   59